Exhibit 10.1
AGREEMENT AND AMENDMENT NO. 1
     THIS AGREEMENT AND AMENDMENT NO. 1 (this “Amendment”) is made as of
February 10, 2009 by and among TIMEPAYMENT CORP, a Delaware corporation (the
“Borrower”), SOVEREIGN BANK, as a Lender and as agent, and the other Lenders
party hereto.
     WHEREAS, the parties hereto are parties to a certain Amended and Restated
Credit Agreement, dated as of July 9, 2008 (as amended, supplemented, or
restated from time to time, the “Credit Agreement”; terms defined in the Credit
Agreement are used herein with the same meanings);
     WHEREAS, simultaneously with the execution of this Amendment, Wells Fargo
Bank, National Association, acting through its Wells Fargo Business Credit
operating division (“Wells Fargo”), is becoming a Lender under the Credit
Agreement with a Commitment of $22,500,000 pursuant to an Additional Lender
Supplement dated as of the date hereof and Commerce Bank & Trust Company is
increasing its Commitment by $2,500,000 pursuant to a Commitment Increase
Supplement dated as of the date hereof; and
     WHEREAS, the Borrower and the Lenders wish to agree to the amendments to
the Credit Agreement and other matters contained herein;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

  1.   Amendments to the Credit Agreement.

          (a) Section 2.5(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(a) Each Loan which is a Base Rate Loan shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to the greater of (i) the
Base Rate plus one and three quarters percent (1.75%) per annum, which rate
shall change contemporaneously with any change in the Base Rate, as provided
below, and (ii) five percent (5%) per annum. Such interest shall be payable
monthly in arrears on the first Business Day of each month.”
          (b) Section 2.5(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
“(b) Each Loan which is a LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for each Interest Period applicable thereto, at a rate
per annum equal to the greater of (i) the LIBOR Rate plus three and three
quarters percent (3.75%) per annum, and (ii) five percent (5%) per annum. Such
interest shall be payable monthly in arrears on the first Business Day of each
month.

 



--------------------------------------------------------------------------------



 



     2. Agreement to Assign Commitment. Wells Fargo hereby agrees to assign,
within thirty (30) days after the date hereof, up to $2,500,000 of its
Commitment to each of Sovereign Bank, TD Bank, N.A. and Danversbank if any or
all of such Lenders so elect within such thirty (30) day period, or such other
portions as Wells Fargo and the Lenders purchasing a portion of Wells Fargo’s
Commitment may mutually agree. The assignments to be made under this Section 2
shall be made pursuant to an Assignment Agreement substantially in the form
attached hereto as Exhibit A.
     3. Effective Date. This Amendment shall become effective as of the date
first set forth above immediately after all of the following shall have
occurred:
          (a) the execution and delivery of this Amendment by the Lenders and
the Borrower;
          (b) the execution and delivery of the Additional Lender Supplement by
Wells Fargo and the Borrower; and
          (c) the execution and delivery of the Commitment Increase Supplement
by Commerce Bank & Trust Company and the Borrower.
     4. Representations. The Borrower represents and warrants to the Lenders as
follows:
          (a) the representations and warranties contained in Section IV of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof except to the extent that such representations and warranties
expressly relate to an earlier date;
          (b) immediately following the effectiveness of this Amendment, no
Default will have occurred and be continuing;
          (c) the resolutions referred to in Section 3.1(a)(viii) of the Credit
Agreement remain in full force and effect; and
          (d) after giving effect to the increase to the Total Commitment as of
the date hereof as contemplated hereby (assuming the Total Commitment, as so
increased, is fully utilized by the Borrower), no Default will have occurred and
be continuing and the Borrower will be in compliance on a pro forma basis with
all covenants under Section VI of the Credit Agreement.
     5. General. The amendments to the Credit Agreement contained herein are
limited as provided herein and do not extend to any other provisions of the
Credit Agreement not specified herein or to any other matter. The Credit
Agreement is ratified and confirmed and shall continue in full force and effect
as amended hereby. This Amendment may be executed in any number of counterparts
with the same effect as if the signatures hereto and thereto were upon the same
instrument.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement and Amendment No. 1 has been executed as a
sealed instrument as of the date first set forth above.

                      TIMEPAYMENT CORP.   SOVEREIGN BANK, Individually and as
Agent
 
                   
By:
          By:        
 
 
 
Name: Richard F. Latour          
 
Name: Jeffrey G. Millman    
 
  Title: President           Title: Senior Vice President    

            TD BANK, N.A.
      By:           Name:   C. Lee Willingham        Title:   Senior Vice
President        COMMERCE BANK & TRUST COMPANY
      By:           Name:   David J. Costello        Title:   Senior Vice
President        DANVERSBANK
      By:           Name:   Mary E. McLemore        Title:   Vice President     
  WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:        

[Signature Page to Agreement and Amendment No.1]

 